United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2763
                                 ___________

In re: Mark Henry Foss,                *
                                       *
               Debtor.                 *
-------------------                    *
                                       *
Mark Henry Foss,                       *
                                       * Appeal from the United States
               Appellant,              * Bankruptcy Appellate Panel
                                       * for the Eighth Circuit.
        v.                             *
                                       * [UNPUBLISHED]
Hall County Child Support Office,      *
                                       *
               Appellee.               *
                                  ___________

                            Submitted: June 23, 2006
                               Filed: June 26, 2006
                                ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Mark Foss appeals from the Bankruptcy Appellate Panel’s (BAP) decision
affirming the bankruptcy court’s1 dismissal of his adversary proceeding with
prejudice. We agree with the BAP that the bankruptcy court abstained from hearing

      1
       The Honorable Timothy J. Mahoney, Chief Judge, United States Bankruptcy
Court for the District of Nebraska.
the issues raised by Foss in his pending state court proceedings. See 28 U.S.C.
§ 1334(b)-(c)(1) (generally, federal courts have original but not exclusive jurisdiction
of all civil proceedings arising under title 11, or arising in or related to cases under
title 11, but may abstain from hearing such proceeding in interest of comity with state
courts or respect for state law). Accordingly, we do not have jurisdiction to review
the bankruptcy court’s decision to abstain. See 28 U.S.C. § 1334(d) (decision to
abstain under § 1334(c)(1) is not reviewable by courts of appeals). We therefore
dismiss this appeal.
                         ______________________________




                                          -2-